Citation Nr: 1607262	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from colostomy performed at a VA medical center in April 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 to June 1964.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to compensation under              38 U.S.C.A. § 1151 for misdiagnosis of colon cancer and subsequent colostomy.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was wrongly diagnosed with colon cancer and, as a result, he unnecessarily underwent surgery, including a colostomy.  He further contends that he was never informed that the results of his surgery could be negative for cancer and that had he been made aware of this possibility, he would not have consented to the surgery.   

Upon review, the Board finds that additional development is required.  Although VA records indicate that the Veteran provided informed consent, the actual consent forms, to include any signed by the Veteran in April 2008 at the August VA Medical Center, are not of record.  The informed consent process must be appropriately documented in the record and signature consent is required for all diagnostic and therapeutic treatments or procedures that: require the use of sedation; require anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  38 C.F.R. § 17.32(d)(1) (2015).

On remand, all documents pertaining to the Veteran's consent for any procedures related to the diagnosis of colon cancer, including the bilateral ureteral stent placement, low anterior resection, and colostomy, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take all necessary and appropriate action to obtain copies of the Veteran's signed informed consent from the August VA Medical Center in April 2008 for any procedures related to the Veteran's diagnosis of colon cancer, to include the bilateral ureteral stents, low anterior resection, and colostomy.  

2. After completing all indicated development, the RO should readjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a misdiagnosis of colon cancer and subsequent colostomy.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


